Citation Nr: 0805003	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946, and from August 1950 to March 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the RO that, in pertinent 
part, denied service connection for hearing loss.  The 
veteran filed a timely appeal of this decision to the Board.

In August 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the local regional office.  
During the hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This claim 
is referred to the RO for appropriate consideration. 

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is as result of 
active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service or as a result 
of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed hearing loss as a 
result of exposure to combat noises during service.  He 
credibly testified before the Board that he was in the 
infantry during his first tour of duty from January 1945 to 
November 1946, was exposed to noises on a daily basis, and 
did not wear ear protection.  The veteran asserts that 
hearing loss began during service, but that he did not 
receive any treatment until many years later.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran has been diagnosed as having bilateral hearing 
loss for VA purposes.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's hearing loss is related to a disease or injury 
in service.  

The veteran's service medical records are negative for any 
treatment for hearing loss in service.  An examination dated 
in December 1955 indicated results of 15/15 for each ear.  An 
audiogram dated in December 1968 showed mild bilateral 
hearing loss at 4000 Hz.

In order to determine whether the veteran had hearing loss 
that is the result of his active duty service, the veteran 
was afforded a VA examination dated in April 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
indicated that the veteran reported decreased hearing for 
that past 20 or so years.  There was no history of any noise 
exposure before his military service and no occupational 
noise exposure.  During service, the veteran was exposed to 
artillery noises.  Some recreational noise exposure was 
indicated, including hunting; however, the examiner indicated 
that the veteran had not hunted since the early 1960s.  The 
examiner indicated that the veteran also had tinnitus that 
began in the 1960s.  The veteran was diagnosed as having 
moderate-to-profound sensorineural hearing loss in the right 
ear and mild-to-profound sensorineural hearing loss in the 
left ear.  With respect to any nexus to service, the examiner 
stated that, when the veteran left active duty in March 1952, 
the technology did not exist to identify frequency-specific 
hearing loss.  The examiner also noted that a December 1968 
audiogram indicated mild bilateral hearing loss at 4000 Hz, 
and opined that the veteran's tinnitus was most likely due to 
his hearing loss.  Other than this, the examiner declined to 
offer a specific opinion regarding the etiology of the 
veteran's hearing loss, stating that this would require a 
resort to speculation.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Following a complete review of the record, including the 
veteran's credible testimony that he experienced hearing loss 
in service, the Board finds that the noise exposure described 
by the veteran is consistent with his service in an infantry 
unit.  The Board also finds that the veteran is certainly 
competent to testify as to symptoms such as hearing loss and 
ringing in his ears which are non-medical in nature.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  Although the 
medical opinion of record is less than optimal, the Board 
accepts that the examiner did not rule out the possibility 
that the current hearing loss disability began during service 
and, in fact, insinuated that it did in light of the service 
examination showing some hearing loss.  Consequently, the 
Board resolves all reasonable doubt in the veteran's favor 
and finds that bilateral hearing loss began either in service 
or as a consequence of noise exposure in service.  
Accordingly, service connection for bilateral hearing loss is 
granted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


